Citation Nr: 1038214	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for cervical muscle spasm.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for residuals of a 
laceration of the scalp.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
fracture of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) which determined that new and 
material evidence had not been submitted to reopen the claims for 
service connection for hypertension and residuals of a fracture 
of the right leg.  In addition, this rating action denied service 
connection for PTSD, a back disability, cervical muscle spasm and 
residuals of a scalp laceration.  The Veteran filed a timely 
appeal to the Board of Veterans' Appeals (Board).

The RO issued a statement of the case in May 2009 addressing the 
issue of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a right 
knee disability.  Since the Veteran did not file a substantive 
appeal, this decision is limited to the issues set forth on the 
cover page.

The issues of service connection for a back disability and 
whether new and material evidence has been submitted to reopen 
the claims for service connection for hypertension and residuals 
of a fracture of the right leg are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.

VA outpatient treatment records were received at the Board in 
June 2010.  Although these records were not considered by the RO, 
since they are not relevant to the issues adjudicated in this 
determination, the Board may proceed with its decision.


FINDINGS OF FACT

1.  The preponderance of the competent evidence shows the Veteran 
does not currently suffer from PTSD.

2.  The Veteran's in-service complaints referable to the neck 
were acute and transitory and resolved without residual 
disability.  

3.  The competent evidence shows the Veteran does not have any 
disability of the cervical spine.

4.  The Veteran sustained a laceration to the scalp during 
service, but this resolved and no residual disability is present.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).

2.  The criteria for establishing service connection for cervical 
muscle spasm have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

7.  The criteria for establishing service connection for 
residuals of a laceration of the scalp have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in January and March 2005 letters, issued prior to 
the rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, to include what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The case 
was last readjudicated in May 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, service personnel records, and private and VA medical 
records and examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

      A.  PTSD 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evaluation, between current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the veteran's 
lay testimony may establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009).  

If, however, a veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an 
opinion by a medical health professional based on post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).  

The Board notes that effective July 13, 2010, 38 C.F.R. § 
3.304(f) was amended; however, under the facts of this case the 
regulatory change does not impact the outcome of the appeal.  See 
75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 
2010).

The only evidence supporting the Veteran's claim consists of his 
statements.  In November 2004, the Veteran stated he served in 
combat in the Persian Gulf.  He claims he witnessed the death of 
a shipmate.  

The evidence against the Veteran's claim includes the medical 
evidence of record.  Service connection has been granted for 
major depressive disorder with psychotic features, evaluated as 
100 percent disabling.  There are extensive VA outpatient 
treatment records reflecting treatment for a psychiatric 
disability, but there is no mention of PTSD.  These records fail 
to show the Veteran alleging he had a stressor during service.  
When he was seen in August 2004, a screening for PTSD was 
negative.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  The Board concludes, accordingly, 
that the medical findings are of greater probative value than the 
Veteran's allegations regarding the existence of PTSD.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for PTSD.

	B.  Cervical muscle spasm

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records show he was seen in May 1994 and 
reported he had been in a car accident four days earlier.  An 
examination showed torticollis.  It was noted later that day the 
Veteran had tenderness in the posterior neck and paravertebral 
muscles.  The assessment was cervical strain, secondary to motor 
vehicle accident.  Several days later, the Veteran reported he 
still had cervical spine spasms.  An examination revealed 
decreased range of motion.  The assessment was muscle spasms.  
Still later that month, it was indicated an examination was 
unchanged.  The assessment was severe cervical muscle spasm 
secondary to motor vehicle accident.  

The Veteran stated he had neck pain, but not that day, at a VA 
outpatient treatment clinic in February 2003.  

The evidence against the Veteran's claim includes the service 
treatment records and the post service medical evidence.  The 
Board acknowledges the Veteran was treated for cervical spine 
complaints in May 1994 following a motor vehicle accident.  
However, there is no indication of any additional complaints or 
treatment for his cervical spine throughout the remainder of his 
service, a period of nearly six years.  In addition, the Board 
notes a June 2000 report of medical history in conjunction with a 
Physical Evaluation Board referred to bone or joint deformity, 
but the Veteran indicated this referred to his right knee and 
hip.  A clinical evaluation of the spine was normal. 

On VA examination in December 2001, the musculoskeletal system 
was evaluated as normal.  The fact remains there is no current 
clinical evidence of any disability involving the cervical spine 
following the Veteran's discharge from service.  In the absence 
of evidence of a current disability, there is no basis on which 
the claim may be granted.  See Brammer, 3 Vet. App. 223.  The 
Board concludes, accordingly, that the medical findings are of 
greater probative value than the Veteran's allegations regarding 
the existence of a cervical spine disability.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim for service connection for a disability of the cervical 
spine.

	C.  Residuals of a laceration to the scalp

The Veteran asserts service connection is warranted for a scalp 
laceration.  He claims he sustained a skull concussion when his 
head hit the wing of an aircraft while he was aboard a ship.  


The evidence supporting the Veteran's claim includes his 
statements and some of the medical records.  The service 
treatment records disclose the Veteran was seen in October 1988 
and reported he was walking through the hangar deck and struck 
his head on a wing.  An examination revealed a 2-inch laceration 
across the scalp, just inside the hairline.  It was 3/4 of an inch 
deep.  The assessment was laceration of the scalp.  

When seen in a VA outpatient treatment clinic in January 2004, 
the Veteran reported an in-service head injury with loss of 
consciousness of uncertain duration.

The evidence against the claim includes the medical evidence of 
record.  While it is true that the Veteran suffered a laceration 
of the scalp in service, the Board points out he was seen three 
days later for a suture check, and the scalp wound was healing 
well, without drainage.  In addition, contrary to his 
allegations, there was no loss of consciousness at the time of 
the injury.  The remainder of the service treatment records 
contains no complaints or findings concerning the scalp 
laceration.  On a report of medical history in June 2000, in 
conjunction with a Physical Evaluation Board examination, the 
Veteran denied any head injury.  A clinical evaluation of the 
head and scalp was normal.  On the December 2001 VA examination, 
the Veteran's skin was found to be normal without scars.

The fact remains there is no current clinical evidence of any 
residuals of the scalp laceration.  In the absence of evidence of 
a current disability, there is no basis on which the claim may be 
granted.  See Brammer, 3 Vet. App. 223.  The Board concludes, 
accordingly, that the medical findings are of greater probative 
value than the Veteran's allegations regarding the existence of 
residuals of a laceration of the scalp.  Accordingly, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for residuals of a laceration to the 
scalp.

      D.  Other considerations

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for PTSD is denied.

Service connection for cervical muscle spasm is denied.

Service connection for residuals of a laceration of the scalp is 
denied.


REMAND

The Veteran also asserts service connection is warranted for a 
back disability.  The service treatment records show the Veteran 
was involved in a motor vehicle accident in May 1994.  When seen 
four days after the accident, an examination disclosed tenderness 
in the low back.  The assessment was low back pain.  Later that 
month, he had slight guarding of the lumbar spine and paraspinal 
spasm.  Straight leg raising was positive on the right.  He 
reported joint pain and stiffness of the back in June 2000.  

VA outpatient treatment records show the Veteran was seen in June 
and August 2003 for complaints of low back pain.  It was noted he 
had been doing some lifting prior to the onset of the back pain.  
It was noted in August 2003 that he had radiation to the buttocks 
of two days duration.  In October 2004, the Veteran reported low 
back pain after a motor vehicle accident two weeks earlier.  The 
Veteran asserted he had several injuries to the low back in 
service.  He had surgery for a left, L4-5 herniated nucleus 
pulposus in September 2007.

In view of the in-service findings, and his current low back 
disability, a VA examination is needed to adequately address the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Veteran also filed a request to reopen claims 
for service connection for hypertension and residuals of a 
fracture of the right leg with traumatic arthritis.  Service 
connection for those conditions was denied in an April 2004 
rating decision.  In that decision, the RO denied service 
connection for hypertension because there was no diagnosis of the 
condition in service despite occasional elevated blood pressure 
readings and because hypertension was not diagnosed within one 
year following discharge from service.  Service connection for 
residuals of a right leg fracture with traumatic arthritis was 
denied because there was no indication of a fractured leg or 
arthritis in service, or arthritis in the leg within one year of 
discharge from service.  The RO further noted that the Veteran's 
VA treatment records did not reveal a clinical diagnosis of the 
condition.  The Veteran was not provided VCAA notice advising him 
of the need to submit new and material evidence to reopen his 
claim or of the basis for the prior denial in accordance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the 
Veteran was not provided notice that a disability rating and 
effective date would be assigned if service connection is awarded 
as required in Dingess.  Corrective notice should be provided on 
remand.

In addition, it was noted that blood pressure readings were 
within normal limits on the Veteran's Physical Evaluation Board 
examination, the December 2001 VA examination and the April 2002 
VA Persian Gulf War examination, a February 2003 VA outpatient 
record noted the Veteran was on medication for his blood 
pressure.  The Veteran should be asked to identify the medical 
provider or facility that first placed him on hypertension 
medication and the date such treatment first occurred.  After 
securing any necessary release, such records should be requested. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the issues of whether new and 
material evidence has been submitted 
sufficient to reopen the Veteran's 
previously denied claims for service 
connection for hypertension and residuals 
of a right leg fracture.  The notice 
should also advise the Veteran of the 
bases for the prior denials as outline by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition, the letter 
should advise that a disability rating and 
effective date will be assigned if service 
connection is granted, as well as the 
information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO/AMC ask the Veteran to furnish 
the names, addresses, and dates of treatment 
of all medical providers from whom he has 
received treatment for his low back 
disability, right leg fracture, and 
hypertension since his discharge from 
service.  The Veteran should be asked to 
specifically indicate who treated him for 
hypertension and first prescribed medication 
after his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature of his low back disability and for 
an opinion as to whether such disorder is 
possibly related to service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be performed.  Following review of 
the claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether any current diagnosed 
low back disability is more likely, less 
likely, or at least as likely as not (50 
percent probability) related to an in-
service injury, to include the May 1994 
motor vehicle accident.  A rationale should 
be provided for any opinion expressed. 

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


